Citation Nr: 0028129	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-06 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from August 1959 to April 1963 
and from November 1965 to October 1967.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
February and September 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  A notice of disagreement was received 
in October 1997, a statement of the case was issued in 
January 1998, and a substantive appeal was received in April 
1998. 


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder is productive of no more than considerable social 
and industrial impairment and no more than occupational and 
social impairment with reduced reliability and productivity 
due to disturbances in motivation and mood and difficulty in 
establishing work and social relationships.

2.  The veteran's only service-connected disability, PTSD, 
does not preclude all forms of substantially gainful 
employment which are consistent with his educational 
background and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 50 percent for post-traumatic stress disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1999).


2.  The criteria for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Post-Traumatic Stress Disorder

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  

Service connection was established for PTSD by rating 
decision in February 1997, effective April 9, 1992.  A 
noncompensable rating was assigned.  By rating decision in 
July 1997, the RO increased the rating to 50 percent, 
effective from April 9, 1992.  In August 1997, the RO 
received a claim from the veteran for increased compensation 
based on individual unemployability.  The veteran reported 
that he last worked in January 1996.  The RO then notified 
the veteran by letter that if he wished to appeal from the 
grant of service connection for PTSD, he must file a notice 
of disagreement.  A notice of disagreement was received from 
the veteran in October 1997.  In the context of the 
communications to the veteran, the Board finds that the 
appeal on the increased rating issue is from the February 
1997 rating decision which assigned a noncompensable rating.  

Since the veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, the claim for the increased evaluation is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue are to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).  With a well-grounded claim arises a statutory duty 
to assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).  After 
reviewing the claims files, the Board finds that the record 
as it stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the duty to assist the veteran.  

Medical evidence dated in the early to mid 1990's shows 
psychiatric treatment with some hospitalizations for 
psychiatric symptomatology which was variously diagnosed as 
depression, PTSD, and alcohol abuse.  An April 1992 report 
lists a Global Assessment of Functioning (GAF) score of 60 at 
that time with a high of 70 over the previous year.  Group 
therapy notes and hospital reports show regular treatment for 
psychiatric symptoms as well as for alcohol detoxification.  

In June 1997, the veteran underwent a VA examination.  He was 
unemployed at that time and indicated that he was looking for 
work.  He indicated that he last worked as a clerk at the VA 
Medical Center in Salt Lake City, but that he left that 
employment when the "position was cut."  The veteran 
indicated that he maintained contact with four of his five 
siblings, that his sister was the legal guardian of his 13 
year old daughter and that he maintained contact with his 
daughter, was well.  The veteran indicated that his mood was 
generally euthymic, but that he would become angry easily.  
He complained of feeling anxious about his inability to find 
and maintain work, indicated that he would become bored and 
angered easily at work, and reported intrusive recollections 
and disrupted sleep, secondary to combat nightmares.  The 
veteran also reported feelings of depression.  Examination 
revealed the veteran to be alert and cooperative and fully 
oriented.  Speech was normal, thoughts were logical, 
organized, and productive, and there was no evidence of 
thought disorder.  The veteran's mood was euthymic, although 
his affect was slightly constricted.  The veteran denied 
suicidal or homicidal ideation and memory and attention were 
within normal limits.  The diagnoses were post-traumatic 
stress disorder and alcohol dependence in partial remission, 
and the examiner assigned a GAF evaluation of 60.  

The veteran underwent a VA examination in December 1998.  
Since the time of his previous examination, the veteran 
indicated that he had purchased a trailer in partnership with 
a woman with whom he was living.  The veteran complained of 
continuing temper problems, reporting that he was violent 
toward objects and often went armed.  He also indicated that 
he "had a problem with Vietnamese," that he had difficulty 
sleeping, in part due to war-related nightmares, and that he 
experienced intrusive memories.  The veteran indicated that 
he had trouble being close to people, that was not close with 
his girlfriend with whom he lived, and that, although he felt 
"rather close" with one daughter, he had been estranged 
from another daughter for 18 years.  The veteran had problems 
planning for the future and was hypervigilant.  He indicated, 
though, that he enjoyed working outside, had a small garden, 
and attended church.  Examination revealed the veteran to be 
reasonably neat, pleasant, oriented, alert and cooperative.  
Affect was appropriate, with an overall sense of depression, 
speech was normal, and intellectual functioning was intact.  
The veteran had some sleep difficulty, which the examiner 
attributed to pain related to physical disabilities and to 
war-related nightmares.  The veteran had no psychotic 
symptoms, and although he indicated that he continued to 
experience suicidal thoughts, was not, according to his 
description, suicidal.  Diagnoses were post-traumatic stress 
disorder and alcohol dependence.  The examiner assigned a GAF 
evaluation of 50.  

In May 1999, the VA examiner issued an opinion concerning the 
vocational limitations attributed to post-traumatic stress 
disorder.  The examiner indicated that there was a question 
as to whether alcohol abuse was a factor affecting the 
veteran's ability to work.  The examiner indicated that the 
veteran's difficulty controlling his temper problems and his 
attitude toward Vietnamese would create some difficulty in 
his employment around others, particularly those of 
Vietnamese origin, and would raise questions as to whether 
the veteran would have problems interacting around 
supervisors, as well.  The examiner added that the veteran's 
productivity and ability to concentrate and follow 
instructions, appeared to be related to the veteran's alcohol 
abuse and that post-traumatic stress disorder would seem to 
interfere with concentration, timeliness, and possibly 
quality of output.  According to the examiner, it would be 
impossible to state how much the situation would be 
ameliorated were the veteran to abstain from alcohol, 
although it was reasonable to think that there would be 
improvement in those categories. 

The veteran's PTSD is rated as 50 percent disabling under the 
provisions of Diagnostic Code 9411.  The Board takes note of 
the fact that certain portions of 38 C.F.R. Part 4 pertaining 
to the rating criteria for mental disorders were changed 
during the course of this appeal.  Specifically, on October 
8, 1996, the VA published a final rule, effective November 7, 
1996, to amend the section of the Schedule for Rating 
Disabilities dealing with mental disorders.  61 FR 52695, 
Oct. 8, 1996.  When a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran generally applies.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991); White v. Derwinski, 1 Vet.App. 519, 
521 (1991).

Under the pre-November 7, 1996, version of Diagnostic Code 
9411 (the old criteria), a 50 percent rating is warranted 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is for application when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  The highest 
rating of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.

Under the criteria in effect from November 7, 1996 (the new 
criteria), a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name. 

The evidence before the Board, although it suggests a 
significant level of impairment, does not suggest a level of 
impairment commensurate with an evaluation in excess of 50 
percent under either the old or the new rating criteria.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), a GAF evaluation from 60 to 51 is consistent with 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  A GAF 
evaluation from 41 to 50 contemplates serious symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  

While lower GAF scores have been reported upon hospital 
admissions over the years, it appears that his scores for the 
most part after discharge have been approximately 50.  For 
instance, a GAF score of 60 was reported on one occasion in 
1992, with the most recent GAF evaluation of 50.  Both scores 
represent significant psychiatric symptoms, but do not in the 
Board's opinion reach the level of severe social and 
employment impairment to warrant a 70 percent rating under 
the old criteria.  Moreover, the other evidence does not 
otherwise show severe impairment.  Although it is clear that 
the veteran has trouble dealing with people, he has 
apparently been able to maintain some forms of limited 
relationships with a number of people, including four of five 
of his siblings and one daughter.  He purchased a home and, 
notwithstanding his complaints concerning his ability to grow 
close to people, has been living with a woman.  He also has 
indicated that he enjoys attending church.  The record also 
shows continued participation in PTSD therapy and sobriety 
groups. 

The evidence also does not show that a rating in excess of 50 
percent is warranted under the new criteria.  There has been 
no showing that the criteria listed for the next higher 
rating of 70 percent have been manifested.  While some 
reports over the years refer to suicidal thoughts with some 
past attempts reported by the veteran and reports of anger, 
there is no evidence of any psychotic symptoms, nor is there 
evidence of obsessional rituals, problems with illogical, 
obscure or irrelevant speech, near continuous panic or 
depression, spatial disorientation or neglect of personal 
appearance and hygiene.  The evidence does not show that the 
manifested symptoms more nearly approximate the criteria for 
a 70 percent evaluation. 

The overall evidence before the Board simply does not show 
that a rating in excess of the current 50 percent is 
warranted.  Moreover, the evidence as to this issue is not in 
a state of equipoise so as to otherwise permit a favorable 
determination.  38 U.S.C.A. § 5107(b).  Should the veteran's 
PTSD increase in severity in the future, then he may advance 
a claim for an increased rating.    

II.  Individual Unemployability

The next issue involves the veteran's claim of entitlement to 
a total rating based on individual unemployability.  In order 
to establish service connection for a total rating based upon 
individual unemployability due to service-connected 
disability, there must be an impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  However, it should 
be stressed that under both the objective and the subjective 
criteria, the veteran must, in the judgment of VA, be unable 
to secure and follow substantially gainful employment by 
reason of service-connected disabilities.  

The veteran's only service-connected disability is PTSD, 
evaluated as 50 percent disabling.  This rating does not 
warrant a total disability rating under 38 C.F.R. § 4.16(a).  
However, the Board must look to whether the veteran is in 
fact unable to obtain or retain gainful employment due solely 
to his service-connected PTSD.

Certain items of evidence in the claims file show that the 
veteran has variously reported having a high school education 
and attending 3 years of college at Long Beach State College.  
Other items of evidence refer to work experience as a file 
clerk, medical records clerk, and a journalist.  

The VA examinations in June 1997 and December 1998 did show 
some sleep difficulty, anxiety and depression as well as a 
tendency to become angry easily.  However, memory appeared to 
be intact as was intellectual functioning.  There was no 
evidence of a thought disorder or psychotic symptoms.  
Significantly, GAF scores of 60 and 50 were reported.  These 
GAF scores appear to be supported by clinical findings and do 
not, in the Board's position, show that the veteran is 
unemployable due to his PTSD.  The May 1999 VA opinion 
acknowledged the impact of the veteran's PTSD on his 
employability, and the Board also recognizes the significant 
impairment due to the PTSD.  However, the preponderance of 
the evidence is against a finding that the veteran is unable 
to obtain and retain gainful employment consistent with his 
education and work experience solely due to the PTSD.  
Therefore, a total evaluation based upon individual 
unemployability is not warranted.



ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

